DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Status
	Claims 1-3,7-10,14-20,24-27 and 61 are pending in the application.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites the C1-C15 alkenyl, group, the C1-C15 alkynyl, group, wherein the commas are misplaced. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3,7-10,14-19,21,24-27 and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear as to which substituents provide an acceptable Pka of less than or equal to about 2.8 as there exists an indefinite number of substituents that can further be substituted with different moieties.
Claims 24 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The instant 1)n and Y2 is 18F and therefore (Y1)n and Y2 cannot be F as at least one needs to be 18F and none of the compounds of claim 24 comprise an 18F.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3,7,8,24-27 and 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Molander et al. (J. Org. Chem. 2010, 75, 4304-4306) in view of Perrin et al. (US 8,574,546B2).
Molander et al. (J. Org. Chem. 2010, 75, 4304-4306) discloses acyltrifluoroborates, such as 
    PNG
    media_image1.png
    62
    139
    media_image1.png
    Greyscale
prepared via reacting triisopropylborate intermediate with KHF2 (p4304, Scheme 1; p4305, Synthesis of acyltrifluoroborate 7). The acyltrifluoroborates are stable (p4304, right column, first paragraph; p4305, right column, first paragraph).
Molander et al. does not disclose 18F or a biomolecule, such as a peptide.
Perrin et al. (US 8,574,546B2) discloses aryl-boron compounds 
    PNG
    media_image2.png
    180
    145
    media_image2.png
    Greyscale
wherein at least one Y1 or Y2 is 18F wherein the fluorination reaction is a one-step process in a buffered solution of KHF2 where the 18F is generated in carrier free form (abstract; column 37, lines 4-13; column 38, lines 6-16). The
18F is the isotope of choice for PET cancer imaging applications (abstract; column 1, lines 11+). 
The aryl-boron compounds may be substituted with a biomolecule, such as a peptide, targeting molecules on the aryl ring through a suitable linker (column 17, lines 43+; column 18).
At the time of the invention it would have been obvious to one ordinarily skilled in the art to label the acyltrifluoroborate of Molander et al. with 18F, as taught by Perrin et al., for the advantage of examining their use as PET imaging agents. 
Further, the substitution of one known isotope, 19F, for another analogous isotope, 18F, is predictable.
The 18F-labeled acyltrifluoroborates encompass the positron emitting compound of the instant claims (i.e. 
    PNG
    media_image3.png
    102
    170
    media_image3.png
    Greyscale
of the instant claim 24), are capable of the same functions and have the same properties, such as comprising a pKa of Ha of an acid of the formula II that is less than or equal to about 2.8, less than or equal to about 2.4, etc. or a dissociable proton has a pKa greater than about 9 and contributes to a net positive charge on the group that has the dissociable proton. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art to substitute the phenyl moiety of Molander et al. with a biomolecule (e.g. peptide), as taught by Perrin et al., for the advantage of site specific targeting for PET imaging. 

Claims 1-3,7,9,10 and 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lawrence et al. (J. Am. Chem. Soc. 2004, 126, 15334-15335) in view of Perrin et al. (US 8,574,546B2).
Lawrence et al. (J. Am. Chem. Soc. 2004, 126, 15334-15335) discloses alkyltrifluoroborates (p15335, left column, third paragraph; Scheme 2) 
    PNG
    media_image4.png
    49
    132
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    32
    271
    media_image5.png
    Greyscale
2 of claims 1,7. 
    PNG
    media_image6.png
    116
    170
    media_image6.png
    Greyscale
 (p15335, table 2) encompass the compound of formula I wherein A is a non-aromatic cycloalkyl group that is unsubstituted and optionally includes at least one heteroatom interposed between two carbon atoms of the instant claims 1,9,10. 
The compounds of Lawrence et al. encompass the positron emitting compound of the instant claims, are capable of the same functions and should have the same properties, such as comprising a pKa of Ha that is less than or equal to about 2.8, less than or equal to about 2.4, a dissociable proton, etc. 
Lawrence et al. does not disclose 18F.
Perrin et al. (US 8,574,546B2) discloses aryl-boron compounds 
    PNG
    media_image2.png
    180
    145
    media_image2.png
    Greyscale
wherein at least one Y1 or Y2 is 18F wherein the fluorination reaction is a one-step process in a buffered solution of KHF2 where the 18F is generated in carrier free form (abstract; column 37, lines 4-13; column 38, lines 6-16). The compounds are useful as PET imaging agents wherein 18F is the isotope of choice for PET cancer imaging applications (abstract; column 1, lines 11+). 
At the time of the invention it would have been obvious to one ordinarily skilled in the art to label the alkyltrifluoroborates of Lawrence et al. with 18F, as taught by Perrin et al., as the substitution of one known isotope, 19F, for another analogous isotope, 18F, is predictable.
The use of trifluoroborates as PET agents is taught by Perrin et al. and therefore the substitution of 18F on the alkyltrifluoroborates of Lawrence et al. provides for the advantage of examining their use as PET imaging agents.
s 1-3,7,8,25-27 and 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bagutski et al. (Tetrahedron 2009, 65, 9956-9960) in view of Perrin et al. (US 8,574,546B2).
Bagutski et al. (Tetrahedron 2009, 65, 9956-9960) discloses trifluoroborates 
    PNG
    media_image7.png
    81
    111
    media_image7.png
    Greyscale
 comprising a variety of different combinations of substituents, such as R1 is H, R2 is Me and R3 is Ph (Table 1).
The compounds of Bagutski et al. encompass the positron emitting compound of the instant claims, are capable of the same functions and should have the same properties, such as comprising a pKa of Ha that is less than or equal to about 2.8, less than or equal to about 2.4, a dissociable proton, etc. 
Bagutski et al. does not disclose 18F or a biomolecule, such as a peptide. 
Perrin et al. (US 8,574,546B2) discloses aryl-boron compounds 
    PNG
    media_image2.png
    180
    145
    media_image2.png
    Greyscale
wherein at least one Y1 or Y2 is 18F wherein the fluorination reaction is a one-step process in a buffered solution of KHF2 where the 18F is generated in carrier free form (abstract; column 37, lines 4-13; column 38, lines 6-16). The compounds are useful as PET imaging agents wherein 18F is the isotope of choice for PET cancer imaging applications (abstract; column 1, lines 11+). 
The aryl-boron compounds may be substituted with a biomolecule, such as a peptide, targeting molecules on the aryl ring through a suitable linker (column 17, lines 43+; column 18).
At the time of the invention it would have been obvious to one ordinarily skilled in the art to label the alkyltrifluoroborates of Bagutski et al. with 18F, as taught by Perrin et al., for the advantage of examining their use as PET imaging agents. The substitution of one known isotope, 19F, for another
18F, is predictable.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to substitute the phenyl moiety of Bagutski et al. with a biomolecule (e.g. peptide), as taught by Perrin et al., for the advantage of site specific targeting for PET imaging.

Claims 1-3,9,10,14,15,18,19,24-27 and 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raushel et al. (J. Org. Chem. 2011, 76, 2762-2769) in view of Molander et al. (J. Org. Chem. 2008, 73, 3885-3891) and Kabalka (US 7,041,859B1) and in further view of Perrin et al. (US 8,574,546B2).
Raushel et al. (J. Org. Chem. 2011, 76, 2762-2769) discloses animomethyltrifluoroborates
    PNG
    media_image8.png
    52
    71
    media_image8.png
    Greyscale
, such as 
    PNG
    media_image9.png
    86
    80
    media_image9.png
    Greyscale
, etc. (abstract; Table 1).
Raushel et al. does not disclose 18F or a biomolecule, such as a peptide.
Molander et al. (J. Org. Chem. 2008, 73, 3885-3891) discloses amino trifluoroborates 
    PNG
    media_image10.png
    58
    75
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    25
    81
    media_image11.png
    Greyscale
(abstract; ).
Kabalka (US 7,041,859B1) discloses RBF3K wherein R is an organic moiety including aryl, heteroaryl, alkyl (R may or may not contain functional groups such as ester, acid, hydroxyl, nitrogen based heterocycles are suitable, halo, etc.) (column 3, lines 5-62). The organic moiety may be a pharmacologic compound (column 3, lines 49-62).

    PNG
    media_image2.png
    180
    145
    media_image2.png
    Greyscale
wherein A1 is an aromatic ring and G1-5 are independently substituted or unsubstituted C or N, at least one Y1 or Y2 is 18F wherein the fluorination reaction is a one-step process in a buffered solution of KHF2 where the 18F is generated in carrier free form (abstract; column 2, lines 50+; column 4, lines 22+; column 37, lines 4-13; column 38, lines 6-16). The compounds are useful as PET imaging agents wherein 18F is the isotope of choice for PET cancer imaging applications (abstract; column 1, lines 55+; column 4, lines 15-21). 
The aryl-boron compounds may be substituted with a biomolecule, such as a peptide, targeting molecules on the aryl ring through a suitable linker for delivery into a human in order to track or image distribution of the biomolecule within a human wherein the biomolecule is localized at particular places in the human (column 17, lines 43+; column 18, especially lines 20-23).
The trifluoroborates of the combined references encompass the compounds of the instant claims, are capable of the same functions and have the same properties, such as comprising a pKa of Ha that is less than or equal to about 2.8, less than or equal to about 2.4, a dissociable proton, etc. or greater than about 9 and contributes to a net positive charge on the group that has the dissociable proton. 
At the time of the invention it would have been obvious to one ordinarily skilled in the art to label the animomethyltrifluoroborates of Raushel et al. with 18F as both aminoalkyl and aminoaryl trifluoroborates are known in the art, for example in Molander et al. and Kabalka wherein Kabalka teaches of RBF3K wherein R includes aryl, alkyl and Perrin et al. teaches that the fluorines of the aryltrifluoroborate can be substituted for 18F for the advantage of using trifluoroborates in PET imaging.
It would have been predictable to one of ordinary skill in the art that the substitution of one known isotope, fluorine, for another analogous isotope, 18F, yields compounds useful for PET imaging.
.

Claim 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kabalka (US 7,041,859B1) in view of Bagutski et al. (Tetrahedron 2009, 65, 9956-9960) and Kirkham et al. (Org. Letters, 2012, 14, 5354-5357) in further view of Perrin et al. (US 8,574,546B2).
Kabalka (US 7,041,859B1) discloses RBF3K wherein R is an organic moiety including aryl, heteroaryl, alkyl (R may or may not contain functional groups such as ester, acid, hydroxyl, nitrogen based heterocycles are suitable, halo, etc.) (column 3, lines 5-62). The organic moiety may be a pharmacologic compound (column 3, lines 49-62). The organotrifluoroborates include
    PNG
    media_image12.png
    72
    127
    media_image12.png
    Greyscale
, 
    PNG
    media_image13.png
    98
    131
    media_image13.png
    Greyscale
, etc. (Figures 1,3,4 and 6).
Kabalka does not disclose 18F; an aromatic heterocyclic group containing a nitrogen; a 5-membered aromatic heterocyclic group; or a peptide organic moiety.
Bagutski et al. (Tetrahedron 2009, 65, 9956-9960) discloses trifluoroborates 
    PNG
    media_image7.png
    81
    111
    media_image7.png
    Greyscale
 comprising a variety of different combinations of substituents, such as R1 is H, Ph, 
    PNG
    media_image14.png
    65
    84
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    19
    76
    media_image15.png
    Greyscale
, etc.; R2 is Me, etc. and R3 is Ph, etc. (Table 1).
Kirkham et al. (Org. Letters, 2012, 14, 5354-5357) discloses pyrazole trifluoroborates

    PNG
    media_image16.png
    68
    97
    media_image16.png
    Greyscale
(abstract; Schemes 4-6).
Perrin et al. (US 8,574,546B2) discloses aryl-boron compounds 
    PNG
    media_image2.png
    180
    145
    media_image2.png
    Greyscale
wherein A1 is an aromatic ring and G1-5 are independently substituted or unsubstituted C or N, at least one Y1 or Y2 is 18F wherein the fluorination reaction is a one-step process in a buffered solution of KHF2 where the 18F is generated in carrier free form as well as that stated above.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to label the aryl- or heteroaryl-trifluoroborates of Kabalka with 18F as Perrin et al. teaches of labeling aryltrifluoroborates with 18F for the advantage of use in PET imaging.
It would have been predictable to one of ordinary skill in the art that the substitution of one known isotope, fluorine, for another analogous isotope, 18F, yields compounds useful for PET imaging.
At the time of the invention it would have been obvious to one ordinarily skilled in the art that the heteroaryl-trifluoroborates of Kabalka may comprise an aromatic heterocyclic group containing a nitrogen, such as a 5-membered aromatic heterocyclic group of Kirkham et al. as Kabalka teaches that the heteroaryl-trifluoroborates comprise those that include nitrogen based heterocycles and Perrin et al. teaches of labeling the aryltrifluoroborates with 18F wherein the aryl moiety comprises a nitrogen containing ring.
At the time of the invention it would have been obvious to one ordinarily skilled in the art to substitute the pharmacologic organic moiety of Kabalka with the peptide of Perrin et al., for the advantage of site specific targeting for PET imaging.
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3,7-10,14-19,21,24-27 and 61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,556,023. Although the claims at issue are not identical, they are not patentably distinct from each other because the positron emitting compounds of the instant claims have analogous structures to the compounds of U.S. Patent No. 10,556,023. Therefore, the compounds of the instant claims encompass the compounds of the U.S. Patent No. 10,556,023, have the same properties and are capable of the same functions, such as having a half-life with respect to solvolytic de-18F-fluorination at physiological pH of about 1000 minutes or more.

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached on M9-2, T9-3, W9-3, Th9-3, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 517-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MELISSA J PERREIRA/Examiner, Art Unit 1618